UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 February 4, 2011 (Date of Report) (Date of earliest event reported) JOHN WILEY & SONS, INC. (Exact name of registrant as specified in its charter) New York (State or jurisdiction of incorporation) 0-11507 13-5593032 Commission File Number IRS Employer Identification Number 111 River Street, Hoboken NJ Address of principal executive offices Zip Code Registrant’s telephone number, including area code: (201) 748-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act(17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) This is the first page of a 3 page document. Item 8.01 – Other Events Wiley to Record Bad Debt Expense of $9 Million Pre-Tax in Connection with Borders Based upon the status of our current business relationship with Borders Group Inc. and potential future adverse financial events that may affect this customer, Wiley will record a pre-tax bad debt expense of approximately $9 million (after-tax $6 million or $0.10 per share) in the third quarter of fiscal year 2011.This net charge represents the difference between Wiley’s outstanding receivable with Borders and our expectation of potential offsets and recoveries in the future, and existing reserves for this customer.No additional charge or bad debt expense with respect to Borders is anticipated.Wiley ceased shipping to Borders in December. Management will provide additional information and respond to questions at its next scheduled conference call in conjunction with its third quarter earnings release on March 10, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. JOHN WILEY & SONS, INC. Registrant By /s/ William J. Pesce William J. Pesce President and Chief Executive Officer By /s/ Ellis E. Cousens Ellis E. Cousens Executive Vice President and Chief Financial & Operations Officer Dated:February 4, 2011
